Citation Nr: 1023359	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for adenoid cystic carcinoma of the left parotid 
(salivary) gland claimed as the result of herbicide exposure.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left great toe proximal phalangeal fracture 
residuals, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's abdominal and chest tinea versicolor and left lower 
leg eczema, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION


The Veteran had active service from December 1968 to November 
1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's abdominal 
and chest tinea versicolor and left lower leg eczema.  In 
August 2008, the RO determined that new and material evidence 
had not been received to reopen the Veteran's claim of 
entitlement to service connection for "tumors of head area" 
and denied an increased disability evaluation for his left 
great toe proximal phalangeal fracture residuals.  In 
November 2009, the RO, in pertinent part, determined that new 
and material evidence had been received to reopen the 
Veteran's claims of entitlement to service connection for 
"tumors of head area" and adenoid cystic carcinoma of the 
left parotid (salivary) gland claimed as the result of Agent 
Orange exposure; determined that both claims sought service 
connection for the same disability; and denied the reopened 
claim/claims.  In May 2010, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

In January 1993, the RO deferred review of the issue of the 
Veteran's entitlement to service connection for "tumors."  
A March 1993 RO rating decision subsequently did not address 
the issue of service connection for "tumors."  In January 
1997, the RO denied service connection for left parotid 
adenoid cystic carcinoma claimed as the result of herbicide 
exposure.  In March 2005, the Board determined that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to left parotid adenoid cystic carcinoma 
claimed as the result of herbicide exposure and denied 
service connection for left parotid (salivary) gland adenoid 
cystic carcinoma.  Given its procedural history, the Board 
had reframed the issue on appeal as whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for left parotid (salivary) 
gland adenoid cystic carcinoma claimed as the result of 
herbicide exposure.  The Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claim without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for adenoid cystic carcinoma of the left 
parotid (salivary) gland claimed as the result of herbicide 
exposure is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

At the May 2010 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran advanced an 
informal application to reopen his claim of entitlement to 
service connection for basal cell carcinoma.  That issue has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it.  The issue is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  At the May 2010 videoconference hearing, the Veteran 
expressly withdrew his substantive appeal from the denial of 
an increased evaluation for his left great toe proximal 
phalangeal fracture residuals.  

2.  At the May 2010 videoconference hearing, the Veteran 
expressly withdrew his substantive appeal from the denial of 
an increased evaluation for his abdominal and chest tinea 
versicolor and left lower leg eczema.  


CONCLUSIONS OF LAW

1.  The issue of the Veteran's entitlement to an increased 
evaluation for his left great toe proximal phalangeal 
fracture residuals has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2009).  

2.  The issue of the Veteran's entitlement to an increased 
evaluation for his abdominal and chest tinea versicolor and 
left lower leg eczema has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the May 2010 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran expressly 
withdrew his appeal from the denial of increased evaluations 
for both his left great toe proximal phalangeal fracture 
residuals and his abdominal and chest tinea versicolor and 
left lower leg eczema.  A Veteran or his accredited 
representative may withdraw the Veteran's substantive appeal 
in writing at any time prior to the Board's promulgation of a 
decision.  38 C.F.R. § 20.204 (2009).  The Board finds that 
the Veteran effectively withdrew his substantive appeal from 
the denial of increased evaluations for his left great toe 
proximal phalangeal fracture residuals and abdominal and 
chest tinea versicolor and left lower leg eczema.  Therefore, 
the Board concludes that no allegation of fact or law 
remains.  In the absence of such assertions, the appeal 
should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The issue of an increased evaluation for the Veteran's left 
great toe proximal phalangeal fracture residuals is 
dismissed.  

The issue of an increased evaluation for the Veteran's 
abdominal and chest tinea versicolor and left lower leg 
eczema is dismissed.  


REMAND

A December 1997 Social Security Administration (SSA) decision 
granted the Veteran disability benefits based, in part, upon 
his left parotid (salivary) gland adenoid cystic carcinoma 
residuals.  The evidence considered by the SSA in granting 
the Veteran's claim is not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that the VA's duty to assist the Veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the Veteran's award 
of disability benefits for incorporation 
into the record.  

2.  Then readjudicate the issue and if 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


